
	
		II
		112th CONGRESS
		2d Session
		S. 3176
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2012
			Mr. Webb (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide that the President must seek congressional
		  approval before engaging members of the United States Armed Forces in military
		  humanitarian operations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Humanitarian Operations
			 Act of 2012.
		2.Military
			 humanitarian operation defined
			(a)In
			 generalIn this Act, the term military humanitarian
			 operation means a military operation involving the deployment of members
			 or weapons systems of the United States Armed Forces where hostile activities
			 are reasonably anticipated and with the aim of preventing or responding to a
			 humanitarian catastrophe, including its regional consequences, or addressing a
			 threat posed to international peace and security. The term includes—
				(1)operations
			 undertaken pursuant to the principle of the “responsibility to protect” as
			 referenced in United Nations Security Council Resolution 1674 (2006);
				(2)operations
			 specifically authorized by the United Nations Security Council, or other
			 international organizations; and
				(3)unilateral
			 deployments and deployments made in coordination with international
			 organizations, treaty-based organizations, or coalitions formed to address
			 specific humanitarian catastrophes.
				(b)Operations not
			 includedThe term military humanitarian operation
			 does not mean a military operation undertaken for the following
			 purposes:
				(1)Responding to or
			 repelling attacks, or preventing imminent attacks, on the United States or any
			 of its territorial possessions, embassies, or consulates, or members of the
			 United States Armed Forces.
				(2)Direct acts of
			 reprisal for attacks on the United States or any of its territorial
			 possessions, embassies, or consulates, or members of the United States Armed
			 Forces.
				(3)Invoking the
			 inherent right to individual or collective self-defense in accordance with
			 Article 51 of the Charter of the United Nations.
				(4)Military missions
			 to protect or rescue United States citizens or military or diplomatic personnel
			 abroad.
				(5)Carrying out
			 treaty commitments to directly aid allies in distress.
				(6)Humanitarian
			 missions in response to natural disasters where no civil unrest or combat with
			 hostile forces is reasonably anticipated, and where such operation is for a
			 limited duration.
				(7)Actions to
			 maintain maritime freedom of navigation, including actions aimed at combating
			 piracy.
				(8)Training
			 exercises conducted by the United States Armed Forces abroad where no combat
			 with hostile forces is reasonably anticipated.
				3.Requirement for
			 congressional authorization
			(a)Authorization
			 requiredThe President may not deploy members of the United
			 States Armed Forces into the territory, airspace, or waters of a foreign
			 country for a military humanitarian operation not previously authorized by
			 statute unless—
				(1)the President
			 submits to Congress a formal request for authorization to use members of the
			 Armed Forces for the military humanitarian operation; and
				(2)Congress enacts a
			 specific authorization for such use of forces.
				(b)Joint
			 resolution of approval
				(1)Introduction
			 and placement on calendarIf the President submits a formal
			 request under subsection (a)(1) for authorization to use members of the Armed
			 Forces for a military humanitarian operation, then within 1 calendar day of
			 such request, the majority leader of the Senate and the Speaker of the House of
			 Representatives shall introduce an identical joint resolution in the Senate and
			 the House of Representatives calling for consideration of the military
			 humanitarian operation and shall place such resolution directly on the calendar
			 of the respective House.
				(2)Floor
			 consideration
					(A)In
			 generalIt shall be in order for any Member of the respective
			 House to move to proceed to the consideration of a resolution introduced under
			 paragraph (1), and all points of order against the resolution (and against
			 consideration of the resolution) are waived. The motion is highly privileged in
			 the House of Representatives and is privileged in the Senate and is not
			 debatable. The motion is not subject to amendment, to a motion to postpone, or
			 to a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall not
			 be in order. If a motion to proceed to the consideration of the resolution is
			 agreed to, the resolution shall remain the unfinished business of the
			 respective House until disposed of.
					(B)DebateDebate
			 on the resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 4 hours, which shall be divided
			 equally between those favoring and those opposing the resolution. A motion
			 further to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the resolution is not in order. A motion to
			 reconsider the vote by which the resolution is agreed to or disagreed to is not
			 in order.
					(C)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 resolution, and a single quorum call at the conclusion of the debate if
			 requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the resolution shall occur. The vote shall occur not later
			 than 48 hours after submission of a formal request under subsection (a)(1),
			 unless the President waives such deadline, in which case the vote in each House
			 shall occur on the next calendar day each respective House is in
			 session.
					(D)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in paragraph (1) shall be decided without debate.
					(3)Coordination
			 with action by other HouseIf, before the passage by one House of
			 a resolution of that House described in paragraph (1), that House receives from
			 the other House a resolution described in paragraph (1)—
					(A)the resolution of
			 the other House shall not be referred to a committee; and
					(B)with respect to
			 the resolution of the House receiving the resolution, the procedure in the
			 receiving House shall be the same as if no joint resolution had been received
			 from the other House until the vote on final passage, when the joint resolution
			 received from the other House shall supplant the joint resolution of the
			 receiving House.
					(4)Rules of House
			 of Representatives and SenateThis subsection is enacted by
			 Congress—
					(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in paragraph (1), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
					(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					4.SeverabilityIf any provision of this Act is held to be
			 unconstitutional, the remainder of the Act shall not be affected.
		
